Citation Nr: 0509688	
Decision Date: 04/01/05    Archive Date: 04/15/05

DOCKET NO.  02-11 024A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (ROIC) in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to the proceeds of the veteran's National Service 
Life Insurance (NSLI) policy.


ATTORNEY FOR THE BOARD

K. Parakkal, Senior Counsel




INTRODUCTION

The veteran served on active duty during World War II.  He 
died on July [redacted], 1998.  The appellant is his niece.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2001 ROIC decision that determined that 
the appellant was not entitled to the veteran's NSLI policy.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The appellant presented testimony at a June 2004 hearing 
before an Acting Veterans Law Judge, sitting in Pittsburgh, 
Pennsylvania (i.e. a Travel Board hearing).  Unfortunately, a 
recording of the hearing was not obtained.  The appellant was 
informed of this and she was offered another hearing.  In 
February 2005, the appellant expressed a desire to testify 
before another Travel Board hearing.  As such, appropriate 
action must be taken. 

Accordingly, the case must be REMANDED for the following 
action:

The RO should schedule the appellant for 
a Travel Board Hearing.  She should be 
notified of the date and time of the 
hearing in accordance with 38 C.F.R. 
§ 20.704(b) (2004). 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



